—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered July 8, 1998, granting defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7), unanimously affirmed, without costs.
*37When considered in the context of the ribald radio “shock talk” show in which they were made, it is clear that the complained of statements would not have been taken by reasonable listeners as factual pronouncements but simply as instances in which the defendant radio hosts had expressed their views over the air in the crude and hyperbolic manner that has, over the years, become their verbal stock in trade. Gratuitously tasteless and disparaging as defendants’ remarks about plaintiff were, they were nonetheless properly deemed by the motion court to have been nonfactual, and hence nonactionable, statements of opinion (see, Steinhilber v Alphonse, 68 NY2d 283). In addition, as defendants recited the facts upon which their opinions were based, plaintiff’s contention that the statements constituted “mixed opinion” and were actionable as, such is unavailing (see generally, Parks v Steinbrenner, 131 AD2d 60). Concur — Sullivan, J. P., Rosenberger, Lerner and Andrias, JJ.